DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Restriction Requirement in the reply filed on 4/6/2022 is acknowledged. Group II containing claims 8-10 directed to a shoe have been elected for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “destined” in claim 8 is used by the claim to mean “intended,” while the accepted meaning is “developing as though according to a plan.” The term is indefinite because the specification does not clearly redefine the term. It is suggested that “configured to” or “adapted to” language is used for intended use limitations. 
The term “imprisoned” in claim 10 is used by the claim to mean “positioned or placed,” while the accepted meaning is “kept in prison: captive.” The term is indefinite because the specification does not clearly redefine the term. It is suggested the claim is rephrase to a similar recitation such as “positioned” or “placed.” 
The term “determined” in claim 8 is a relative term which renders the claim indefinite. The term “determined” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be unclear to one skilled in the art as to the scope of a determined profile, as it implicates a choice for said profile must be made. 
The term “appropriate distance” in claim 10 is a relative term which renders the claim indefinite. The term “appropriate ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims depending on rejected claims are similar rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0205980 A1 to Issler (hereinafter “Issler”). 
For claim 8, Issler discloses a shoe (30) comprising: 
an upper (32); 
an insole comprising a body (socklining fig. 9) in 4115-175turn comprising a lower surface (lower surface of socklining), 

    PNG
    media_image1.png
    575
    615
    media_image1.png
    Greyscale

destined to be facing downwards when the insole is associated to the upper (see annotated figs. 9), an upper surface (upper surface of sock lining) destined to be facing upwards to abut, when the shoe has been completed, a user's foot, (fig. 9) and a perimeter edge (annotated fig. 9); having a determined profile and thickness (cross section of sockliner); 
a bottom (40) comprising a base (body of 40) an edge of which extends vertically upwards to define a perimeter abutment which delimits (lip 38 extends upward), in the bottom, a housing seat (recesses area of 42), the upper and the insole being joined by means of a first seam so as to obtain an insole-upper unit (para 0045, see fig. 9) and the insole upper unit being joined by a second seam (52) to the bottom in order to obtain the shoe (fig. 9).  

	For claim 9, Issler discloses the shoe of claim 8, wherein the first and second seam are looped respectively on the insole-upper unit and on the insole-upper unit and bottom assembly obtained following positioning of the insole-upper unit in the seat of the bottom (see fig. 9 and discussion for claim 8 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Issler in view of GB 128047 A to Cooke (hereinafter “Cooke”). 
	For claim 10, Issler does not specifically disclose the shoe of claim 8, wherein the insole comprises a perpendicular flank that is solidly constrained to the lower face of the insole, is loop-closed and profiled in such a way as to follow the perimeter profile of the insole at an appropriate distance from the external edge of the insole, wherein the shoe comprises a movable insert positioned in the part internally delimited by the perpendicular flank, so as to be imprisoned between the corresponding lower face of the insole and the base of the bottom.
	However, attention is directed to Cooke teaching an analogous article of footwear comprising a connected upper and sole portion (see fig. 2 of Cooke), and specifically a flank (3) constrained to the lower face of the insole. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Issler would be modified to comprise a the recited structure for purposes of providing a channel for stitching to be housed and attaching the articles components, as taught by Cooke. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732